[Cite as State v. Lee, 2014-Ohio-205.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 99796



                                         STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                                         LEFONZA LEE
                                                    DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-568550

        BEFORE: Boyle, A.J., S. Gallagher, J., and Rocco, J.

        RELEASED AND JOURNALIZED:                     January 23, 2014
ATTORNEY FOR APPELLANT

Nancy E. Schieman
9368 Sunrise Court
Mentor, Ohio 44060


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: Brad S. Meyer
Assistant County Prosecutor
8th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
MARY J. BOYLE, A.J.:

          {¶1} Defendant-appellant, Lefonza Lee, appeals his conviction for robbery. We

affirm.

          {¶2} In 2012, Lee was charged with a single count of robbery, in violation of

R.C. 2911.02(A)(2), a second-degree felony. Lee was also indicted for the same offense

in a separate case. Lee ultimately pleaded guilty in both cases to an amended indictment

of robbery, a violation of R.C. 2911.02(A)(3), a third-degree felony. The trial court

sentenced him to 24 months in prison in the underlying case, to be served concurrently

with a 24-month prison sentence in the other case. Lee appeals, raising two assignments

of error:

          I.    The trial court erred by accepting appellant’s plea of guilty

                without first informing appellant that a plea of guilty

                constituted an admission of guilt.

          II.   The trial court erred by denying appellant’s motion to transfer the case to
                the mental health docket.

                                        Effect of Guilty Plea

                {¶3} In his first assignment of error, Lee argues that the trial court failed

                to explain to him the effect of his guilty plea as required by Crim.R.

                11(C)(2)(b), and that the court’s failure prejudiced him. We disagree.

                {¶4} Informing a defendant of the effect of his or her plea is a

                nonconstitutional right, and, therefore, is subject to review for substantial

                compliance rather than strict compliance. State v. Griggs, 103 Ohio St.3d
85, 2004-Ohio-4415, 814 N.E.2d 51, ¶ 11-12. “Substantial compliance

means that under the totality of the circumstances the defendant subjectively

understands the implications of his plea and the rights he is waiving.”

State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990).

Furthermore, “failure to comply with nonconstitutional rights will not

invalidate a plea unless the defendant thereby suffered prejudice.” Griggs at

¶ 12.

{¶5} To ensure that a plea to a felony charge is knowingly, intelligently, and

voluntarily entered into, a trial court must follow the dictates of Crim.R.

11(C)(2). This provision provides that the court must address defendants

personally and (1) determine that they understand the nature of the charges

against them and of the maximum penalty involved, (2) inform them of and

determine that they understand the effect of a plea of guilty or no contest

and that the court may proceed with judgment and sentence, and (3) inform

them of and determine that they understand the constitutional rights that

they are giving up by entering into their plea. Crim.R. 11(C)(2)(a) – (c).

{¶6} Our review of the record reveals that Lee subjectively understood the

effects of his plea. Although the court did not explicitly inform Lee that a

“plea of guilty is a complete admission” of Lee’s guilt, the court reviewed

the amended indictment with Lee and then explained the possible maximum

sentence for the charge and the rights that Lee was waiving. The court
then read the indictment for each case, and Lee stated that he was pleading

guilty to the charge in this case. Notably, in response to the trial court’s

inquiry of Lee’s understanding of the plea process, Lee asked if the

sentences in the two cases would be “running concurrent.” By virtue of his

question, it is evident that he understood that he was admitting guilt by

pleading guilty and would be sentenced accordingly. Additionally, after the

trial court answered Lee’s question, the court inquired again if Lee had any

further questions, to which he indicated that he did not. Finally, after

accepting Lee’s guilty plea, the trial court asked Lee’s counsel whether he

was satisfied that the court complied with Crim.R. 11, and counsel

responded that he was. See State v. Simonoski, 8th Dist. Cuyahoga No.

98496, 2013-Ohio-1031, ¶ 10 (rejecting the same argument raised by Lee

with a nearly identical plea colloquy).

{¶7} Moreover, even if the court failed to substantially comply with

explaining the effects of his plea, Lee still has to prove he was prejudiced

by the court’s failure. The Ohio Supreme Court has consistently held that

the court’s failure to tell the defendant the effect of a plea to a felony does

not invalidate the plea unless appellant shows that he was prejudiced by the

court’s failure to substantially comply with the rule. Griggs, 103 Ohio

St.3d 85, 2004-Ohio-4415, 814 N.E.2d 51, ¶ 12; State v. Jones, 116 Ohio
St.3d 211, 2007-Ohio-6093, 877 N.E.2d 677, ¶ 53; State v. Veney, 120 Ohio

St.3d 176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 14-17.

{¶8} The test for prejudice is “whether the plea would have otherwise been

made.” Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474. Thus, to show

prejudice, Lee must demonstrate that he would not have entered a guilty

plea if the court provided more detail regarding the effects of his plea.

Aside from his blanket assertion, Lee provides no support for his contention

that he was prejudiced. Moreover, the Ohio Supreme Court has held that

unless a defendant asserts “actual innocence,” “he is presumed to

understand that he has completely admitted his guilt,” and a “court’s failure

to inform the defendant of the effect of his guilty plea as required by

Crim.R. 11 is presumed not to be prejudicial.” Griggs at syllabus.

{¶9} Contrary to Lee’s assertion on appeal, the record contains no evidence

of Lee asserting actual innocence at the time of his plea. Accordingly,

based on the record before us, we find that Lee has failed to overcome the

presumption that he was not prejudiced by the trial court’s failure to

specifically inform him of the effect of a guilty plea.

{¶10} The first assignment of error is overruled.

           Motion to Transfer to the Mental Health Docket

{¶11} In his second assignment of error, Lee argues that the trial court

failed to comply with Loc.R. 30.1 of the general division of the common
pleas court by refusing to transfer his case to the mental health docket.

This argument, however, has no merit.

{¶12} Loc.R. 30.1 governs the assignment of criminal cases to mental

health dockets, which “include cases where the defendant has a confirmed

serious mental illness or is developmentally disabled * * *.”      Loc.R.

30.1(A). Relevant to this appeal, the rule further provides that

[i]n cases where it is determined after arraignment that a
defendant has a confirmed serious mental illness or is
developmentally disabled as defined in A(1) or A(2) above,
the administrative judge may reassign the case to a mental
health docket through random assignment.

{¶13} Here, Lee filed a motion to transfer his case to the mental health

docket after arraignment.     Assuming that Lee met the criteria for the

mental health docket, Loc.R. 30.1 specifically states that the motion is

addressed to the administrative judge for reassignment and not the trial

court judge.     See State v. Wojnarowski, 179 Ohio App.3d 141,

2008-Ohio-5749, 900 N.E.2d 1071, ¶ 14 (8th Dist.) Thus, given that Lee

failed to file the motion with the administrative judge, the trial court

properly denied the motion on this basis alone. Id.

{¶14} We further note that Loc.R. 30.1 does not mandate the transfer of a

case after arraignment.     Indeed, “[t]hrough the use of ‘may,’ the rule

authorizes, but does not mandate, a transfer of a defendant to the common

pleas court’s mental health docket under certain circumstances.” State v.
Ellis, 8th Dist. Cuyahoga No. 98538, 2013-Ohio-1184, ¶ 30, citing Loc.R.

30.1(C)(2).

{¶15} Finally, the record belies any claim that the trial court did not

properly consider Lee’s stated mental health concerns. In the sentencing

journal entry, the trial court specifically ordered for Lee “to get all

prescribed medications.” Further, the trial court also recommended Lee for

transitional control for the last six months of his sentence to address his

stated drug problem.

{¶16} We find no error in the trial court’s denial of Lee’s motion to

transfer; accordingly, the second assignment of error is overruled.

{¶17} Judgment affirmed.

It is ordered that appellee recover of appellant costs herein taxed.

The court finds there were reasonable grounds for this appeal.

It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.                   The

defendant’s conviction having been affirmed, any bail pending appeal is

terminated.   Case remanded to the trial court for execution of sentence.

A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.
MARY J. BOYLE, ADMINISTRATIVE JUDGE

SEAN C. GALLAGHER, J., and
KENNETH A. ROCCO, J., CONCUR